         Case 1:19-cr-00113-DLH Document 16 Filed 07/17/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                        INDICTMENT

                  v.                            Case No. ______________________

                                                Violations: 18 U.S.C. '' 113(a)(3), 1111,
CHANTEL DUCHENEAUX                              1152, and 1153

                                       COUNT ONE

                       First-Degree Murder within Indian Country

The Grand Jury Charges:

       On or about June 21, 2019, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                              CHANTEL DUCHENEAUX,

an Indian, willfully, deliberately, maliciously, and with premeditation and malice

aforethought, did unlawfully kill a human being, namely, Taylor Benson, an Indian, by

stabbing her with a knife;

       In violation of Title 18, United States Code, Sections 1111, 1152, and 1153.
         Case 1:19-cr-00113-DLH Document 16 Filed 07/17/19 Page 2 of 3



                                      COUNT TWO

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about June 21, 2019, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                              CHANTEL DUCHENEAUX,

an Indian, assaulted Taylor Benson, an Indian, with a dangerous weapon, namely, a knife,

with intent to cause bodily harm;

       In violation of Title 18, United States Code, Sections 113(a)(3), 1152, and 1153.
         Case 1:19-cr-00113-DLH Document 16 Filed 07/17/19 Page 3 of 3



                                     COUNT THREE

                           Assault with a Dangerous Weapon

The Grand Jury Further Charges:

       On or about June 21, 2019, in the District of North Dakota, in Indian country, and

within the exclusive jurisdiction of the United States,

                              CHANTEL DUCHENEAUX,

an Indian, assaulted Kelly Black Bird, an Indian, with a dangerous weapon, namely, a

knife, with intent to cause bodily harm;

       In violation of Title 18, United States Code, Sections 113(a)(3), 1152, and 1153.

                                           A TRUE BILL:

                                           _________________________________
                                           /s/ Grand Jury Foreperson
                                           Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

GLD/jt
